Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION

This action is in reference to the Request for Continued Examination as filed on 12 JAN 2021.   
Amendments to claims 1-5, 15 are entered and considered. 
Claims 1-16 present and examined as filed on 2 DEC 2021 in conjunction with the AFCP 2.0 request. Examiner notes no additional claims have been presented.

Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As explained below, the claim(s) are directed to an abstract idea without significantly more. 

	
With respect to claims 1-16, the independent claims (claim 1) directed, in part, to receiving a user goal, identifying components therein, identifying costs therein, obtaining and applying existing accumulated rewards of the user, applying a value determination to identify a value score, identify reward offering and policy data associated with transfer families, obtain credit card data, identify and obtain eligible accounts and associated rewards, obtain historic spending, identify an optimal wallet recommendation, considering timing and spending recommendations, and presenting the computed recommendations. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial and legal interactions in the form of marketing or sales activities/behaviors. Identification of and suggestion thereof of an “optimal wallet recommendation based on user preferences” is itself a marketing activity in that the recommendation or suggestion is made in the hopes the user will accept.  [If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. The claims further recite a mental process – each of the steps in the claim, and in particular the receiving, identifying, applying, identifying reward offerings, identifying new credit cards, and identifying an optimal wallet recommendation, could be performed entirely in the human mind, as they are iterations of observation, evaluation, judgement, opinion. If a claim limitation under its broadest reasonable interaction covers concepts performed in the human mind, it falls within the mental processes grouping of abstract ideas. - Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites additional element – “a computing device processor, and a memory including instructions, and wherein the recommendations are ultimately “presented” on a user device.” Claim 1 further recites the use of an API or software to retrieve information from sources. Examiner finds this is at best an instruction to “apply” computing technology to the abstract idea, or to generally link the two as the use is recited merely as an afterthought rather than an improvement to the technology itself or a technical field. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as “a computing device processor, memory, a user device,” and use of an API or software to retrieve information from sources. When considered individually, the processor, memory, user device, and API claim elements only contribute generic recitations of technical elements to the claims, and with regard the API itself appears to be more instructions to “apply” or “generally link” the computing technology as claimed.  It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements or technologies. Examiner looks to Applicant’s specification in 0178 - “Memory subsystem 712 can include various types of memory, including RAM, ROM, flash memory, or other memory. Memory 712 can include SRAM (static RAM) or DRAM(dynamic RAM).” At [0180]   “…processing system 722 can include one or more processors or other devices operable to control computing device 700. Such processors can include single-core processors 724, multi-core processors, which can include central processing units (CPUs),graphical processing units (GPUs), application specific integrated circuits (ASICs), digital signal processors (DSPs) or any other generalized or specialized microprocessor or integrated circuit. Various processors within processing system 722, such as processors 724 and 726, may be used independently or in combination depending on the application.” And finally, at [0064]  User device(s) 110 may be a server, a desktop computer, a laptop computer, personal digital assistant (PDA), an in- or out-of-car navigation system, a smart phone or other cellular or mobile phone, or mobile gaming device, among other suitable computing devices. User devices 110 may execute one or more client applications, such as a web browser (e.g., Microsoft Windows Internet Explorer, Mozilla Firefox, Apple Safari, Google Chrome, and Opera, etc.), or a dedicated application to submit user data, or to make prediction queries over a network 150.” At [058] “A variety of different methodologies may be used to retrieve the relevant reward policy data, including but not limited to, data scrapes, API access,”; at [081] “API’s are described similarly as a well understood means of data transfer, and at [098] Interface 410 can include any appropriate components known or used to receive requests or other data from across a network, such as may include one or more application programming interfaces (APIs) or other such interfaces for receiving such requests
and/or data.”  .These passages, as well as others, makes it clear that the invention is not directed to a technical improvement.  Further with respect to the use of the APIs as claimed, there is no particular application with or by use even of a particular “type” of API, let alone API alone – instead it is clear this is generally linking the use of the abstract ideas identified to the particular technological environment including APIs.  When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-16 are directed to various parameters and rules by which the recommendations are created.   These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include commercial and legal interactions such as agreements in the form of contracts and marketing activities, specifically in the form of recommending a product to a user. These are also similar to the abstract idea of mental processes – the claims encompass various means of determining and objective decision making, all of which can be performed in the human mind. While these claims provide helpful context to the invention – i.e. clarifying the considerations as far as user goals, as well as the codification of various elements of policy rules and goals for recommending a given credit card, these elements are unable to confer subject matter eligibility. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-9, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraj et al (US 20170083930 A1, hereinafter Nagaraj), in view of Iannacci (US 20020062249 A1), in view of by Chandrasekaran (US 20150324830 A1), further in view of The Honeymoon Guy: “Bermuda on a Budget, Soon” (hereinafter HoneymoonGuy , available at: https://thehoneymoonguy.com/reader-request-bermuda-on-a-budget-for-2nd-honeymoon/)

In reference to claim 1, 17:
Nagaraj teaches: A computing system, comprising: a computing device processor (at least [fig 1 and related text] system includes processors 103); and
memory including instructions that, when executed by the computing device processor (at least [ fig 1 and related text] local storage 101, and remote storage 120 may store information, instructions), enable the computing system (or computer implemented method – as in claim 17) to:
receive a user defined goal comprising components, wherein each component may be categorized [in one or more] component categories at least figs [8 9 and related text, including 050-053, 056] user 550 may have a goal to travel to a particular destination wherein a certain amount of reward points are required, or may enter other reward objectives; at [051, 056, 064] the points can be redeemed for component categories of travel costs or cash back, for the components of airfare and/or cash back among other component/redemptions – a component could be the flight and a subsequent upgrade to the flight); identify components and component categories associated with the user defined goal (at least [051, 059, see also figs 6, 7 and related text] the matrices show the types of components making up a given goal);
identify costs associated with the components in the user defined goal (at least [051] a goal of a specific trip includes a goal of a particular redemption in total – i.e. a round trip ticket);
obtain accumulated rewards associated with one or more reward accounts that are associated with a user via a network in real time by scanning a first application programming interface API associated with a first network resource associated with the one or more rewards providers (at least [069] balances of rewards accounts acquired, at [053] “the optimization operation requests up to date rewards information for use in making a determination…” at [065] “…for example, a rewards provider may utilize an API to integrate a rewards program system with an optimization platform according to the embodiment, to provide information automatically…”);
apply the accumulated reward to relevant component costs to obtain remaining [required accrual] associated with the one or more components in the user defined goal (at least [051, 052] system dynamically monitors the collection of rewards to determine if a user is on pace to meet the remaining goal accumulation and may adjust accordingly i.e. remaining accruals);
apply value determination analysis to identify a value score associated with the [one or more] remaining costs associated with the one or more remaining components (at least [051-53] objective manager 515 balances the optimization as occurring in [figure 8 and related text] by considering which card(s) provide maximum accrual, i.e. the opportunity to accrue a point that is better able to be transferred to a partner at a higher value i.e. double value - at [062] “…particular rewards account may be selected for a transaction if it has a high rewards accrual rate and a good exchange rate with a rewards program a user has selected as "preferred", for example airfare miles.”, and at [051] points within a program may be counted as double their face value as compared to a particular airline);
identify reward offerings in the two or more redemption component categories that are in a same transfer family and identify those transfer families (at least [fig. 6, 7 and related text] “reward matrix subsystem 520 may identify a plurality of relationships between various rewards programs, accounts, providers, redemption types, or other data relationships for use in optimization.  As illustrated, a plurality of rewards providers 610a-n may be compared against a plurality of secondary rewards providers 620a-n, to identify relationships such as program point or redemption exchange rates);
obtain policy data associated with one or more credit card accounts that are in the identified transfer families via the network in real-time by scanning a second API associated with a second network resource associated with one or more credit card providers providing the one or more credit card accounts (at least [figs. 6, 7, and related text] “For example, as illustrated, a specific exchange relationship may be identified 630 wherein a "Chase Sapphire" rewards program may permit a user to exchange accrued points at a specified rate (for example, a 1:1 exchange or a "two for one" exchange, a variable rate, or other exchange terms) for a number of points with a primary car insurance provider…” and “a plurality of rewards providers 710a-n may allow a user to directly redeem rewards points with a plurality of alternate rewards programs 720a-n, rather than exchanging points between programs…” at [065] rewards provider may utilize an API to integrate a rewards program system with an optimization platform according to the embodiment, to provide information automatically), or an advertiser 820 optionally via an API 821, for example to receive new promotions or offers as they are made available...);
obtain credit card account data associated with the user  via the network in real time by scanning the second API associated with the second network resource (at least [fig 5 and related text including 058] end user device 550 is used to register and configure account information, including account cards 560 such as credit or debit cards etc., and at [068] the system is updated when a user opens or closes a given credit card, and at [069] system collects relevant credit card information; at [067] card specific information is received from a user, at [065] API used to send/receive “live” information); 
identify, based on the obtained policy data and the obtained credit card account associated with the user, new credit card accounts that the user may be eligible for (at least [052] “…advertiser subscriber 530 may offer a new credit card [057] new rewards limited bonuses, or specific programs are presented; ;
obtain bonus reward offers from the identified new credit card accounts and the credit card account data associated with the user from the second network resources via the network in real time by scanning the API individual bonus reward offers associated with an amount to spend within a time period to receive the bonus reward offer  (at least [052] “advertiser subscriber 530 may offer a new credit card with a sign-up bonus that allows the user to accelerate reward collection and thus reach the particular goal much quicker…” at [057] new offers comprise a plurality of options to benefit the user; at [065] rewards provider may utilize an API to integrate a rewards program system with an optimization platform according to the embodiment, to provide information automatically), or an advertiser 820 optionally via an API 821, for example to receive new promotions or offers as they are made available... ); 
obtain historic spending data associated with the user (at [051] spending/saving habits are received and compared, and at [053] users may be grouped by spending habits);
identify an optimal wallet recommendation based on user preferences, the optimal wallet recommendation comprising credit card accounts that offer sufficient expected rewards that are redeemable to purchase the components identified in the user defined goal, the expected rewards computed based on the obtained historic spending data and the obtained rewards offers (at [051, 052, 057] new offers are identified specifically for the user based on historical information about the user, specifically including offers “that allow the user to accelerate reward collection and thus reach the particular goal much quicker…” and further, the spending of the user is specifically considered and used to recalibrate goals at [051], at [fig 8 and related text] elements 840, 841, 850 make up the “optimal wallet” as to ranked credit cards – “dynamic priority subsystem 521 receives live data from rewards provider 810 including new promotions (i.e. credit cards) or program terms…to provide information automatically….advertiser 820 via an API 821 to receive new promotions or offers as they are made available…”
[compute timing and spending recommendations for one or more credit card accounts within the optimal set of credit card accounts to meet the user defined goal] (at least [fig 8 and related text including 068] the optimization occurs on a rolling basis in order to prioritize appropriate payment methods, see also [051, fig 5 and related text] optimization manager 514 and objective manager 515 communicate changes in spending/goals to ranking system 800); and
present the computed recommendations to a user device at least [0068] “… dynamic priority subsystem 521 to determine an ordered-list ranking 840 of cards, accounts, programs, rewards types, or other such information entities, and may then make this ordered-list available for use in selecting a specific entity for use.  For example, after processing a plurality of information it may be determined that a specific card should be given a higher priority than others, based on its relevance to a user's specific objectives and preferences (such as… a credit card that offers bonus rewards…)” see also [fig 12]). 
While Nagaraj teaches all the limitations above, and although Nagaraj discloses that redemptions are specifically associated with a value of a given currency as accrued (see 051), as well as contemplating that multiple types of redemptions would pertain to a single goal,  and while one of ordinary skill in the art at the time of the invention would have reason to understand that a given redemption requires a total value as well as that a person booking an airline ticket would often have need for a hotel or rental car reservation, it does not explicitly disclose determining said value.  


Iannacci teaches
receive a user defined goal comprising two or more redemption components, wherein each component may be categorized in one or more component categories (at least at [0277, 0334] combination preference package of “Disney world for two” would include components of flights/car rental/lodging; and/or Barnes and Noble credits; within the categories of travel, accommodation, and return/cashback); identify components and component categories associated with the user defined goal (at least [0277, 0238, 0334,);
identify costs associated with the two or more components in the user defined goal, wherein costs are computed in units of reward offerings associated with one or more rewards providers (at least [0277, 0238; 0240] “consumer prefers to obtain 25,000 frequent flyer airline miles that will be accepted by Delta Airlines for a free domestic travel ticket…;” once the user has sufficient award miles for the flight, the user will then seek to eliminate the rental car for the weekend, and then seek to obtain gift cards); 
obtain accumulated rewards associated with one or more reward accounts that are associated with a user (at least [0156] “..subscribers will populate…either automatically or manually…benefit preferences…and benefit data (e.g., reward point accounts, balance of accrued airline miles).”;
apply the accumulated reward to relevant component costs to obtain remaining costs associated with the two or more redemption components in the user defined goal (at least [0180, 0238-0240] 25,000 mile are redeemed/applied to the purchase of the flight per user goal; subsequent purchases are applied to additional components such as cash back/Barnes and Noble as in [0240, 0277]);
[valuing one or more redemption components] at least [0277] once the flight is eliminated, i.e. first component, the remaining component, of the rental car, is addressed); 
obtain policy data associated with one or more credit card accounts that are in the identified transfer families (at least [0238-0240] “Universal account owner Gregory Fxi seeks to obtain 25,000 frequent flier airline miles redeemable at Delta Airlines during Jan.  1, 2001 and Jun.  30, 2001 from option suppliers providing the highest airline mile option offer per transaction dollar during the acquisition period and for such offer the universal account owner will commit to use, or make effort to open an option supplier's preferred payment or incentive collection account” see also [0286]
obtain credit card account data associated with the user (at least [0156] enrollment data is entered); 
identify, based on the obtained policy data and the obtained credit card account associated with the user, new credit card accounts that the user may be eligible for (at least [0148, 0197, 0238-0240] new offers identified for the user). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the balance considerations as taught by Iannacci, as Iannacci teaches specifically that considering the user’s goals in conjunction with the available or proposed payment method “secures the best benefits for the user (see 0148). Iannacci further highlights that specific balance or currency amounts are vital to the system, in that the distinction between “best award recalled by the consumer” and “best award available” is vast and not always accessible to a consumer on the fly (see 009). Examiner notes in particular that such a distinction or feature is highlighted throughout Nagaraj – that is, the dynamic nature of available or suggested avenues to maximize earning and redemption. Iannacci teaches that consideration of the actual calculated value of a redemption is vital when determining ultimate value of a transaction or decision – specifically the on the fly calculation/comparison between available programs (see 0011). Finally, Iannacci teaches that calculation or consideration of the actual value of accrued rewards required for a given redemption is vital to preventing “offer overload” while still allowing consumers to use benefit from all available offers (see 00180). 
Although the combination teaches all of the limitations above, and while both references disclose the consideration of current cards in the form of real time spending, and while Nagaraj discloses new card recommendations in the form of a bonus, the combination does not specifically disclose the initial request for the optimal wallet.  
Chandrasekaran, however does teach:  
Receive a request at the computing system, the request for an optimal wallet recommendation that includes timing recommendations and spending recommendations, the request being  associated with a user defined goal comprising two or more components including one or more categories (at least [fig 2, 3 and related text] at step 204, or 302 the system receives an indication the user would like to receive recommendations, or at 302, logs in to the system and at 306 authorizes the access of data for the purpose of making recommendations,  at step  210/ 312 receive an indication from a user the reward types, reward time limits, or other reward limits or requirements, and 212-216, the system compares the received information and provides an output of the optimal wallet); 
Obtain historic spending data associated with the user via the network in real time by scanning the second API associated with the second network resource (at least [fig 3 and related text] at step 308, real time expense data is gathered from third party institutions in real time, i.e. an API between the institutions); 
Generate the optimal wallet recommendation based on user preferences, the optimal wallet combination comprising a combination of at least one  current credit card accounts associated with the user  that offer sufficient expected rewards redeemable to purchase the redemption components identified in the user defined goal, the expected reward computed based on the obtained historic spending data and the obtained reward offers (at least [figs 2, 3, and related text] based on user spending in exemplary 308, the user’s rewards preferences, and then at steps 314, 316, accounts available to the user, and accounts currently owned by the user, are used to, at step 318, determine the one or more accounts to maximize rewards specified by the user, and at 320, providing an indication of the one or more accounts to the user in the interface); 
Generating a user interface comprising the optimal wallet recommendation, the timing recommendations, and the spending recommendations (at least [fig 2, 3] and related text – at step 216/320, the recommendations of one or more accounts are presented to the user, see exemplary embodiment in fig 6. 
Chandrasekaran is analogous to Nagaraj/Iannacci in that the references all disclose optimizing rewards accumulation to reach a user’s stated or implied goals, using information obtained about and provided by the given user. One of ordinary skill in the art at the time of filing would have found the incorporation of the initial request as taught by Chandrasekaran to have been obvious to include when considering the security measures that each reference discloses as being vital to maintain a customer’s financial PII. One would have found it especially obvious in the financial realm, as a user must generally consent to almost any type of use of the user’s finances, as this is sensitive and potentially detrimental to the user if this information is accessible without the user’s permission. Further, consideration of the user’s existing cards as cited would have been obvious to one of ordinary skill in the art, as Chandrasekaran discloses that it is likely the user already has at least a single existing account that would contribute to the user’s stated preferred earning goals (see 0027), and further, considering a user’s existing accounts in conjunction with any suggested new accounts would consider that a user’s spending may change over time while the reward goals may not, and as such the suggested card(s) would naturally evolve (see 0035). 
While the combination of Nagaraj/Iannacci/ Chandrasekaran discloses all the limitations as cited above, and while Nagaraj and Chandrasekaran both disclose timing requirements requested and supplied to the user seeking the recommendation, the combination does not specifically disclose timing/spending requirements as claimed. Honeymoon Guy however, does disclose: 
Receive a request for an optimal wallet recommendation that includes timing recommendations and spending recommendations, the request being associated with a user defined multiple redemption component goal comprising two or more redemption components, wherein each redemption component is categorized n a different redemption component category (at least page 2: “Eric has asked me for suggestions on inexpensively getting there from Raleigh, NC, and staying there for three nights…in mid-July, less than three months from today); 
Analyze the request to identify two or more redemption components and two or more redemption component categories associated with the user defined multiple redemption component goal (page 3, under the heading of “Flying to and From Bermuda…” – choosing an outbound flight, and on page 5, “Luxury Lodging on a Budget …” – i.e. the request is broken down into flights and hotels); 
identify costs associated with the two or more redemption components in the user defined goal, wherein the costs are computed in units of travel reward offerings associated with the one or more rewards providers (at least pages 3, 5 – costs associated with the lodging, and “earned” points to pay for said components – flights are identified as to be paid for with the Citi ThankYou points used via portal, while hotel is Barclay points);  
[Apply the accumulated rewards] to a user defined multiple redemption component goal (see pages 5-7 – points are used to book the flights & hotel); 
generate the optimal wallet recommendation comprising ac combination of at least one current credit card accounts associated with the user and new credit card accounts that offer sufficient expected rewards that are redeemable to purchase two or more components in the user defined multiple redemption component goal based on the obtained bonus reward offers  (see pages 4-5 – new cards suggested, in particular use of Target REDcard (already owned), and the newly suggested Citi card); 
Determining the timing recommendations and the spending recommendations to satisfy the two or more redemption components of the multiple redemption component goal, the timing recommendations corresponding to an order in which to use individual credit card accounts within the optimal wallet recommendations to meet the user defined multiple redemption component, the spending recommendations corresponding to an amount to spend using the individual credit card accounts within the optimal wallet recommendation to meet the user defined multiple redemption component goal (at least ( page 4-7 – “one of the best options for Eric and his wife, is for both of them to acquire a Citi 
Thank You® Premier Card… If he and his wife each get this card, and quickly meet the minimum
spending requirement they can then book the flights of interest with the 50,000 bonus ThankYou points they’ll each receive… To earn the 50,000 bonus points they’ll have to meet a spending requirement of $3,000 within the first 3 months…” and on page 7/8 there is a similar outline as far as the lodging component – the “most” ideal would be a hotel branded card, however as the island lacks many branded hotels it is suggested to quickly apply for and spend the minimum on the Barclays card within the given time period). 
 [a display] of the optimal wallet recommendation, the timing recommendations, and the spending recommendations (see pages 5, 6 – the cards are suggested to the user including links to the accommodations/flight options, and links to apply to the credit cards themselves. 
Honeymoon Guy is analogous to the aforementioned references, as it discloses a specific example of the discussion provided above, in that a specific, detailed earning and redemption strategy is presented in response to a user’s question. Further, the reference discloses both the means of earning and redemption as disclosed above. Honeymoon Guy further shows the dynamic nature of the suggestions – the card suggested for flights would have been different based on a timeline, while the card suggested for the hotel would have been different had the availability of branded chain hotels been better.  One of ordinary skill in the art at the time of filing would have found a specific redemption strategy obvious to present to a user seeking accomplishment of a specific goal, particularly in the realm of rewards earnings. If the user is seeking a detailed response in the request, it would naturally follow that a detailed response itself shall be provided to the user including all relevant timing, spending, and potential pitfalls to be avoided. 

In reference to claim 2:
Nagaraj/Iannacci/Chandrasekaran/HoneymoonGuy teaches all the limitations above. Nagaraj  further teaches: wherein optimal wallet recommendation is re-identified in near real-time based on at least one of the following: newly received costs associated with the components in the user defined multiple redemption component goals, newly received accumulated rewards data, newly received value determination data, newly received policy data, newly received transfer family data, and newly received historic spending data (at least [068] “Further according to the embodiment, as new information becomes available (such as when a promotion expires, a user's credit score changes, an account is opened or closed, or program terms change), a priority list may be updated, and an account may shift in ranking 850 in real-time based on new information, so that at any given moment the relevance of a priority list 840 may be preserved by using the most recent information as soon as it is received (that is, the list is always up-to-date).” 

In reference to claim 3:
Nagaraj/Iannacci/Chandrasekaran/HoneymoonGuy  teaches all the limitations above. Nagaraj further teaches: wherein timing and spending recommendations are re-computed in near real-time upon receiving at least one of the following: newly received costs associated with the components in the user defined multiple redemption component goals, newly received accumulated rewards data, newly received value determination data, newly received policy data, newly received transfer family data, and newly received historic spending data (at least [051] “For example, if a user wishes to take a vacation within a specific time window, objective manager 515 may select accounts based on that goal to ensure the user accrues an appropriate number of relevant rewards points within the allotted time, so they may be exchanged for the plane ticket and the vacation may take place when planned…. if a user wishes to collect rewards points toward airfare for a planned trip, it may be that their spending habits are insufficient for this goal to be met even in an optimal usage scenario.  Instead, an objective optimization manager 514 may suggest alternative goals to assist the user with optimized account or card usage” and at [057] limited time offers may be presented to users based on information associated with the user and goals/preferences, and at [064] a user may change goals/optimizations based on timing of earned rewards). 

In reference to claim 4:
Nagaraj/Iannacci/Chandrasekaran/HoneymoonGuy  teaches all the limitations above. Nagaraj  further teaches: wherein a redemption component is comprised of at least one of redemption for air travel, redemption for car rental, redemption for shopping at a particular business or merchant, redemption for cashback, redemption for earning cryptocurrency, redemption for investments, redemption for gifts or gift cards, redemption for charitable contributions, and redemption for green spending, and a redemption component category is comprised of at least one of travel category, accommodation category, cashback category, charitable contribution category, return category, investment category, digital currency category, and interest rate category for transfer balances (at least [051, 056, 064] the points can be redeemed for component categories of travel costs or cash back, for the components of airfare and/or cash back among other component/redemptions ).

In reference to claim 5:
Nagaraj/Iannacci/Chandrasekaran/HoneymoonGuy teaches all the limitations above. Nagaraj as cited above discloses that a cost exists for each redemption, but does not specifically disclose the computation of such a cost. Iannacci however does teach: wherein the costs are computed for each vendor that provides an offering capable of fulfilling a redemption component of the user defined goal (at least [0238-0240, 0277] a flight is valued at 25,000 points.) It would have been obvious to one of ordinary skill in the art at the time of the invention to include the balance considerations as taught by Iannacci, as Iannacci teaches specifically that considering the user’s goals in conjunction with the available or proposed payment method “secures the best benefits for the user (see 0148). Iannacci further highlights that specific balance or currency amounts are vital to the system, in that the distinction between “best award recalled by the consumer” and “best award available” is vast and not always accessible to a consumer on the fly (see 009). Examiner notes in particular that such a distinction or feature is highlighted throughout Nagaraj – that is, the dynamic nature of available or suggested avenues to maximize earning and redemption. Iannacci teaches that consideration of the actual calculated value of a redemption is vital when determining ultimate value of a transaction or decision – specifically the on the fly calculation/comparison between available programs (see 0011). Finally, Iannacci teaches that calculation or consideration of the actual value of accrued rewards required for a given redemption is vital to preventing “offer overload” while still allowing consumers to use benefit from all available offers (see 00180). 

In reference to claim 6:
Nagaraj/Iannacci/Chandrasekaran/HoneymoonGuy teaches all the limitations above. Nagaraj further teaches: wherein the reward offerings are comprised of at least one of reward points and miles (at least [051, 062, see also figs 6, 7 and related text] points may be earned and exchanged for miles or vice versa, at figs 6, 7, examples of rewards programs well known in the art).  


In reference to claim 7: 
Nagaraj/Iannacci/Chandrasekaran/HoneymoonGuy teaches all the limitations above. Nagaraj further teaches: wherein the value determination analysis is comprised of determining a value associated with obtaining a unit of reward offering (at least [053] optimizing may include determining that a given card has a beneficial accrual rate, and at [068] a card that offers bonus accrual at a merchant may be prioritized). 

In reference to claim 8: 
Nagaraj/Iannacci/Chandrasekaran/HoneymoonGuy teaches all the limitations above. Nagaraj further teaches: wherein the value determination analysis is comprised of determining a value associated with obtaining a unit of reward offering based on its exchange rate relative to another reward offering (at least [062] “…particular rewards account may be selected for a transaction if it has a high rewards accrual rate and a good exchange rate with a rewards program a user has selected as "preferred", for example airfare miles.”, and at [051] points within a program may be counted as double their face value as compared to a particular airline). 

In reference to claim 9:
Nagaraj/Iannacci/Chandrasekaran/HoneymoonGuy teaches all the limitations above. Nagaraj further teaches wherein the instructions, when executed by the computing device further enables the computing system to identify reward offerings with lowest value in each component category that are also in the same transfer family (at least [062, 064] the user may prioritize earning at a lower rate in order to prioritize transfer partners with a higher redemption rate, i.e. 2x, and at [0068] a card may be prioritized for a reason separate from “value” in order to maintain other benefits). 



In reference to claim 11:
Nagaraj/Iannacci/Chandrasekaran/HoneymoonGuy teaches all the limitations above. Nagaraj further teaches: wherein the credit card account data associated with the user is comprised of credit card and reward accounts that the user is at least one of currently enrolled in or previously enrolled in (at least [067] stored information may be received from a card database 831, for example card-specific information such as a user's known active cards (for example, a user may selectively enrolled their cards in an optimization program, in a process known as "onboarding", to make them available for use in an optimization process, at [068] information regarding cards opened/closed is considered).


In reference to claim 12:
Nagaraj/Iannacci/Chandrasekaran/HoneymoonGuy teaches all the limitations above. Nagaraj teaches wherein the reward offers from the identified new credit card accounts are comprised of reward bonuses (at least [052] “advertiser subscriber 530 may offer a new credit card with a sign-up bonus that allows the user to accelerate reward collection and thus reach the particular goal much quicker…”).

In reference to claim 13:
Nagaraj/Iannacci/Chandrasekaran/HoneymoonGuy teaches all the limitations above. Nagaraj teaches wherein the reward bonuses may be earned by at least one of enrolling with a credit card account, remaining enrolled with a credit card account for a period of time, spending a predetermined amount of money with a newly enrolled credit card account, and spending a predetermined amount of money in a predetermined amount of time with a newly enrolled credit card account (at least [052] “advertiser subscriber 530 may offer a new credit card with a sign-up bonus that allows the user to accelerate reward collection and thus reach the particular goal much quicker…”).


In reference to claim 14:
Nagaraj/Iannacci/Chandrasekaran/HoneymoonGuy teaches all the limitations above. Nagaraj further teaches wherein the historic spending data is comprised of one or more purchase transaction information from at least one financial account associated with the user (at [050] “…optimization manager 514 may be used to find ideal rewards programs for particular end-user (such as based on their spending or saving habits) or to identify ideal rewards programs or accounts for use…” at  [051] spending/saving habits are received and compared, and at [053] users may be grouped by spending habits). 

In reference to claim 15:
Nagaraj/Iannacci/Chandrasekaran/HoneymoonGuy teaches all the limitations above. Nagaraj further teaches: wherein the optimal credit card accounts are identified based on rewards that are likely to accrue to the user if future spending trends are consistent with historical spending data, the combination of current credit card accounts and new credit card accounts further identified to accrue sufficient rewards units within a predetermined period of time to be redeemed for the user defined goal (at least [051] ”…if a user wishes to take a vacation within a specific time window, objective manager 515 may select accounts based on that goal to ensure the user accrues an appropriate number of relevant rewards points within the allotted time, …more complex optimization may be performed, to select a specific airline or travel agency to maximize the return on a rewards redemption, ... if a user wishes to collect rewards points toward airfare for a planned trip, it may be that their spending habits are insufficient for this goal to be met even in an optimal usage scenario…optimization manager 514 may suggest alternative goals…suggesting airfare where their rewards may be used for an upgrade, or hotels…” see also [049-052] intelligent recommendations are updated based on existing and new cards).  
Nagaraj however, does not teach wherein the set includes a current and new credit card. HoneymoonGuy however, does teach: wherein the at least one current card account and the new credit card accounts associated with the optimal wallet recommendation In are identified based on rewards that are likely to accrue, the combination of current credit card accounts and new credit card accounts further identified to accrue sufficient rewards units within a predetermined period of time to be redeemed for the user defined goal (at least pages 3-7: On page 3, the multiple component goal of a trip to Bermuda, including flights & hotels, at page 5, the existing Target RED card is used in combination with the newly recommended Citi card to reach the goal – the user’s spending is likely to accrue the required combination of points to book the flights). Honeymoon Guy is analogous to the combination of Nagaraj/Iannacci/Chandrasekaran, as discloses a practical example of the teachings of recommending a credit card to a user as disclosed in the aforementioned references. One of ordinary skill in the art would have found it obvious to consider the existing methods of payment a user has at their disposal when suggesting a new one in order to most efficiently earn the required rewards. 

In reference to claim 16:
Nagaraj/Iannacci/Chandrasekaran/HoneymoonGuy teaches all the limitations above. Nagaraj further teaches: wherein the timing and spending recommendations comprise of a recommendation to enroll for a credit card account at a particular time and/or spending a particular amount of money with a credit card account within a period of time to obtain relevant rewards including bonus rewards (at least [057] ..”advertisers may present offers based on a variety of user-specific criteria, such as location (offers only valid for users in a particular area), time-based criteria (such as limited-time offers with an expiration window)” at [067] “database 832.. expiration information for specific rewards program offers such as temporary promotions or rates…user objective database 834 may provide a plurality of user-defined objectives, such as redemption goals as described previously (referring to FIGS. 5-7), for example if a user has specified that they want to achieve a specific redemption goal within a specific timeframe.”)








Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraj, in view of Iannacci, in view of Chandrasekaran in view of HoneymoonGuy  further in view of TravelCodex.com: Why the Chase 5/24 rule is worse than AmEx once per lifetime (https://www.travelcodex.com/why-the-chase-5-24-rule-is-worse-than-amex-once-per-lifetime/, hereinafter TravelCodex).

In reference to claim 10: 
Nagaraj/Iannacci/Chandrasekaran/HoneymoonGuy teaches all the limitations above. Nagaraj teaches a variety of policy considerations as they pertain to a user, (see 0057) but does not specifically disclose rules regarding number and type of cards. TravelCodex however does teach: wherein the policy data is comprised of rules regarding the number  of credit card accounts and a type of credit card accounts from one or more providers that a user may be permitted to enroll in (see page 2, 3, specifically: Chase has a policy that governs the quantity and type of cards opened in a given time period, while American Express caps a product bonus at once per lifetime per user). It would have been obvious to one of ordinary skill in the art at the time of the invention to consider such policies as disclosed in TravelCodex, as it would be unproductive to suggest a card or product for which a user is not eligible, particularly if the goal of suggesting the credit card was to reach a user goal on a specific timeline. Further conventional credit wisdom is that applying and being denied a credit card can possibly be detrimental to your overall score, and therefore could decrease a user’s future eligibility for other credit cards. Further, in view of the AmEx “rules” – a user might possibly qualify to receive the physical card (and therefore any bonus spending associated with categories and types of purchases), ineligible for the customary sign on bonus per se, but still find value in the card as they work toward accrual goals. 
Response to Arguments 

Applicant’s arguments as filed 2 DEC 2021 have been fully considered. Examiner notes these remarks were filed with the AFCP request – no additional remarks appear to be present. 
 As noted in the AFCP 2.0 proceedings, Applicant’s amendments overcome the rejection under 35 USC 112b. 
As per the rejection under 35 USC 101, as noted in the AFCP 2.0 proceedings as mailed on 12/22/2021, Examiner at no point agreed that the proposed amendments overcome this rejection and recite eligible subject matter. Examiner explicitly noted in the mailing of that action that the claims at hand did not overcome the rejection. 
Turning to the prior art remarks, beginning on page 8, Applicant reproduces claim 1 for discussion. The remarks begin in earnest on page 11 – Applicant asserts that Nagaraj does not teach the newly amended limitations further narrowing the user goal. Examiner submits Nagaraj as cited teaches that a user may have multiple types of goals as far as credit card benefits. Newly cited “Honeymoon” however is cited to teach the aspect that a user’s singular goal may have related components – i.e. hotel & flights for a vacation may be earned using separate means of payment for a singular trip to Bermuda. 
As per the limitations regarding timing and spending on 13, Examiner respectfully notes that the citations to Nagaraj with respect to these limitations are clearly in brackets – i.e. identifying that the reference at least considers the timing and spending considerations when making recommendations – i.e. a user’s goals likely have a time in the future associated with them and would therefore need to spend to accumulate. The explicit  limitation itself is now cited to HoneymoonGuy. 
Applicant’s remarks regarding the remaining limitations as amended and formerly cited to Southwest are addressed with the newly added reference. Examiner notes that while the Southwest reference has been removed, it remains relevant prior art. 
Applicant’s remaining remarks regarding the dependent claims are found unpersuasive/moot in view of the updated grounds of rejection and remarks above. 
Applicant’s remarks regarding the interview are noted – Examiner notes that the amendments as presented in the response are not identical to those presented during the interview and as such while Examiner agrees that a discussion was had as to elements that could constitute a practical application, Examiner could not have agreed as to the claim language as filed.  Examiner believes the amendments advance prosecution, but do not fully negate the rejection itself. 
Relevant Prior Art 
US20130311266 to Vichich discloses multiple categories of rewards sought by a user – [065] discloses a similar example of a family seeking hotel & flight assistance through rewards points. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter H. Choi can be reached on 469-295-9171.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622